 1   David P. Enzminger (SBN: 137065)             Paul J. Andre (State Bar No. 196585)
     denzminger@winston.com                       pandre@kramerlevin.com
 2   Michael A. Tomasulo (SBN: 179389)            Lisa Kobialka (State Bar No. 191404)
     mtomasulo@winston.com                        lkobialka@kramerlevin.com
 3   WINSTON & STRAWN LLP                         James Hannah (State Bar No. 237978)
     333 South Grand Avenue, 38th Floor           jhannah@kramerlevin.com
 4   Los Angeles, CA 90071-1543                   KRAMER LEVIN NAFTALIS
     Telephone:    (213) 615-1700                  & FRANKEL LLP
 5   Facsimile:    (213) 615-1750                 990 Marsh Road
                                                  Menlo Park, CA 94025
 6   Louis L. Campbell (SBN: 221282)              Telephone: (650) 752-1700
     llcampbell@winston.com                       Facsimile: (650) 752-1800
 7   Matthew R. McCullough (SBN: 301330)
     mrmccullough@winston.com                     Aaron M. Frankel (pro hac vice)
 8   WINSTON & STRAWN LLP                         KRAMER LEVIN NAFTALIS
     275 Middlefield Road, Suite 205               & FRANKEL LLP
 9   Menlo Park, California 94025-4004            1177 Avenue of the Americas
     Telephone:    (650) 858-6500                 New York, NY 10036
10   Facsimile:    (650) 858-6550                 (212) 715-9100
                                                  afrankel@kramerlevin.com
11   Saranya Raghavan (admitted pro hac vice)
     sraghavan@winston.com                        Attorneys for Defendant and Counterclaim-
12   WINSTON & STRAWN LLP                         Plaintiff Acceleration Bay LLC
     35 W. Wacker Drive
13   Chicago, IL 60601
     Telephone: (312) 558-5600
14   Facsimile: (312) 558-5700
15   Attorneys for Plaintiff
     Epic Games, Inc.
16

17                               UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19   EPIC GAMES, INC., a Maryland Corporation,    Case No.: 4-19-cv-04133-YGR
20                 Plaintiff,                     STIPULATION AND [PROPOSED]
                                                  ORDER REGARDING PROTECTIVE
21         v.                                     ORDER
22   ACCELERATION BAY LLC, a Delaware
     Limited Liability Corporation,
23
                   Defendant.
24

25

26

27

28

                                                 STIPULATION AND [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                           CASE NO. 4-19-CV-04133-YGR
 1            Pursuant to the Scheduling Order in this action, Plaintiff and Counterclaim-Defendant Epic
 2   Games, Inc. and Defendant and Counterclaim-Plaintiff Acceleration Bay LLC jointly submit this
 3   Stipulation and [Proposed] Order Regarding the Proposed Protective Order.
 4            The parties have conferred regarding a Proposed Protective Order, and reached agreement on
 5   nearly all provisions of such an order. So that discovery may commence in this action, the parties
 6   filed herewith a Proposed Protective Order including all of the agreed upon provisions and agree that
 7   discovery can commence under the Proposed Protective Order pending the Court’s entry of the
 8   Order.
 9            The parties stipulate, subject to the Court’s approval, to the following procedure to resolve
10   the outstanding disputes regarding certain proposed additional provisions to the Proposed Protective
11   Order. Because the parties can commence discovery under the Proposed Protective Order submitted
12   to the Court, this procedure will not affect any deadlines currently on calendar.
13            The parties shall further confer regarding the disputed proposed additional provisions. By
14   January 7, 2020, the parties will either (1) submit an agreed upon updated Proposed Protective Order
15   or (2) submit a Proposed Protective Order identifying any remaining disputed provisions along with
16   a joint letter of no more than four, double-spaced pages total providing the parties’ explanations for
17   their positions regarding any disputed provisions.
18            IT IS SO STIPULATED, through Counsel of Record.
19

20                                        Signatures on following page
21

22

23

24

25

26

27

28
                                                           1
                                                          STIPULATION AND [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                                    CASE NO. 4-19-CV-04133-YGR
 1   Dated: December 19, 2019
 2
      /s/ Michael A. Tomasulo                          /s/ Paul J. Andre
 3
      David P. Enzminger (SBN: 137065)                 Paul J. Andre (SBN: 196585)
 4    denzminger@winston.com                           pandre@kramerlevin.com
      Michael A. Tomasulo (SBN: 179389)                Lisa Kobialka (SBN: 191404)
 5    mtomasulo@winston.com                            lkobialka@kramerlevin.com
      WINSTON & STRAWN LLP                             James Hannah (SBN: 237978)
 6    333 South Grand Avenue, 38th Floor               jhannah@kramerlevin.com
      Los Angeles, CA 90071-1543                       KRAMER LEVIN NAFTALIS
 7    Telephone: (213) 615-1700                         & FRANKEL LLP
      Facsimile: (213) 615-1750                        990 Marsh Road
 8                                                     Menlo Park, CA 94025
      Louis L. Campbell (SBN: 221282)                  Telephone: (650) 752-1700
 9    llcampbell@winston.com                           Facsimile: (650) 752-1800
      Matthew R. McCullough (SBN: 301330)
10    mrmccullough@winston.com                         Aaron M. Frankel (pro hac vice)
      WINSTON & STRAWN LLP                             KRAMER LEVIN NAFTALIS
11    275 Middlefield Road, Suite 205                   & FRANKEL LLP
      Menlo Park, California 94025-4004                afrankel@kramerlevin.com
12    Telephone:    (650) 858-6500                     1177 Avenue of the Americas
      Facsimile:    (650) 858-6550                     New York, NY 10036
13                                                     Telephone: (212) 715-9100
      Saranya Raghavan (admitted pro hac vice)
14    SRaghavan@winston.com                            Attorneys for Defendant and Counterclaim-
      WINSTON & STRAWN LLP                             Plaintiff Acceleration Bay LLC
15    35 W. Wacker Drive
      Chicago, IL 60601
16    Telephone: (312) 558-5600
      Facsimile: (312) 558-5700
17
      Attorneys for Plaintiff and Counterclaim-
18    Defendant Epic Games, Inc.
19                                            ATTESTATION
20          I hereby attest that I have obtained concurrence of the above noted signatories as indicated by
21   the conformed signature (/s/) within this e-filed document.
22   Dated: December 19, 2019                     /s/ Michael A. Tomasulo
23                                                Michael A. Tomasulo (SBN: 179389)
                                                  mtomasulo@winston.com
24                                                WINSTON & STRAWN LLP
                                                  333 South Grand Avenue, 38th Floor
25                                                Los Angeles, CA 90071-1543
                                                  Telephone:     (213) 615-1700
26

27

28
                                                       2
                                                      STIPULATION AND [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                                CASE NO. 4-19-CV-04133-YGR
 1         IT IS SO ORDERED.
 2

 3           December 23, 2019
     DATED: _______________      __________________________________________
 4                               UNITED STATES DISTRICT JUDGE
                                  YVONNE GONZALEZ ROGERS
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     3
                                    STIPULATION AND [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                              CASE NO. 4-19-CV-04133-YGR
